Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment

2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Christine McCarthy (Reg. 41,844) on 5/11/2022
3.        The application has been amended as followings:

1. (Currently Amended) A traction power supply system for an electrically-driven transportation vehicle powered by voltage, the system comprising:
a voltage source for powering the electrically-driven transportation vehicle;
at least two electrical drive units connected to the voltage source via respective electrical distribution paths;
at least one electrical isolating element in each of the electrical distribution paths for selective isolation of the respective electrical drive unit and the respective electrical distribution path from the voltage source; and
a controller configured to detect in which electrical distribution path and/or in which electrical drive unit a short circuit is present based on detection of current flow between the at least two electrical distribution paths and, in response to  the detection of the current flow, electrically precharging at least one electrical drive unit component, [[by]] measuring voltages in the at least two electrical distribution paths, and determining [[a]] a voltage level of a corresponding capacitance in the respective electrical distribution path to determine the electrical distribution path and/or the electrical drive unit having the short circuit,
wherein, after the short circuit detection, the controller controls the traction power supply system to be operated in a ready-to-drive state in which the voltage source is isolated from only the electrical drive unit or the electrical distribution path determined to have the short circuit.

3. (Currently Amended) The system of claim 1, wherein, in response to decreasing the current flow from a first electrical distribution path to a second electrical distribution path of the at least two electrical distribution paths, it is detected whether the short circuit is present in the second electrical distribution path or the electrical drive unit connected thereto the second electrical distribution path.

5. (Currently Amended) The system of claim 4, wherein at least one of the electrical isolating elements is set to an isolating state only when a predetermined minimum period has elapsed and/or the electrical distribution path having the short circuit and/or the electrical drive unit having the short circuit is detected.
8. (Currently Amended) The system of claim 1, wherein, in response to the electrical precharging for one of the electrical drive units satisfying a predetermined fault criterion, it is detected that the precharged electrical drive unit and/or the electrical distribution path thereof has the short circuit.
9. (Currently Amended) The system of claim 1, wherein, in response to the short circuit detection, the electrical isolating elements are initially set to an isolating state and only the electrical isolating element belonging to a short-circuit-free electrical distribution path is set back to a non-isolating state.
11. (Currently Amended) The system of claim 1, wherein: one of the electrical isolating elements is set to an isolating state; and detection of the electrical distribution path having the short circuit and/or the electrical drive unit having the short circuit is determined based on any subsequent change in current within the traction power supply system.
12. (Currently Amended) A method for operating a traction power supply system of an electrically-driven transportation vehicle powered by voltage, wherein the traction power supply system includes a voltage source for powering the electrically-driven transportation vehicle and at least two electric drive units connected to the voltage source via respective electrical distribution paths, and wherein at least one electrical isolating element is provided in each of the electrical distribution paths for selective isolation of the electrical drive unit and the respective electrical distribution path from the voltage source, the method comprising: in which electrical distribution path and/or in which electrical drive unit a short circuit is present based on detection of current flow between the at least two electrical distribution paths and, in response to  the detection of the current flow, electrically precharging at least one electrical drive unit component, [[by]] measuring voltages in the at least two electrical distribution paths, and determining a voltage level of a corresponding capacitance of the respective electrical distribution path to determine the electrical distribution path and/or the electrical drive unit having the short circuit; and in response to the short circuit detection, controlling operation of the traction power supply system to be in a ready-to-drive state in which the voltage source is isolated from only the electrical drive unit or the electrical distribution path determined to have the short circuit.
14. (Currently Amended) The method of claim 12 wherein, in response to the current flow from a first electrical distribution path to a second electrical distribution path
decreasing, it is detected that the short circuit is present in the second electrical distribution path or the electrical drive unit connected thereto the second electrical distribution path.
16. (Currently Amended) The method of claim 15, wherein at least one of the electrical isolating elements is set to an isolating state only when a predetermined minimum period has elapsed and/or the electrical distribution path having the short circuit and/or the electrical drive unit having the short circuit is detected.
19. (Currently Amended) The method of claim 12, wherein, in response to the electrical precharging for one of the electrical drive units satisfying a predetermined fault criterion, it is detected that the precharged electrical drive unit and/or the electrical distribution path thereof has the short circuit.
20. (Currently Amended) The method of claim 12, wherein, in response to the short-circuit detection, the electrical isolating elements are initially set to an isolating state and only that electrical isolating element belonging to a short-circuit-free electrical distribution path is set back to a non-isolating state.
22. (Currently Amended) The method of claim 12, wherein: one of the electrical isolating elements is set to an isolating state; and detection of the electrical distribution path having the short circuit and/or the electrical drive unit having the short circuit is determined based on any subsequent change in current within the traction power supply system.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: drive unit in claims 1, 3-5, 8, 10-12, 14, 16, 19, 21-22, and isolating element in claims 1, 4-6, 9-11, 12, 15-17, 20-22. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The “drive unit “is interpreted under 35 U.S.C. 112(f) as at least one electric machine for generating the traction force and the constituent part of a traction power supply system (or else traction electricity supply system) of the transportation vehicle based on applicant’s specification para 0006.)  and “the isolating element “is interpreted under 35 U.S.C. 112(f) as contactors and/or electromagnetic relays, Semiconductor elements such as, IGBTs or MOSFETs). Pyrotechnic isolating elements (pyrofuses) based on applicant’s specification [0026].

Allowable Subject Matter
5. 	Claims 1,3-6, 8-12,14-17 and 19-22 are allowed.
6. 	The following is an examiner’s statement of reasons for allowance:
	With regard to claim 1 and claim 12, Melhorn (DE102010056006)  teaches a traction power supply system for an electrically-driven transportation vehicle powered by voltage ( see [0009] of translation, system operate at high voltage,), the system comprising:
a voltage source (power supply of 9, Fig. 2 see claim 2 of Melhorn a power supply of the pipeline network ( 9 )[0026] high voltage supply of a traction network);
at least two electrical drive units (This element is interpreted under 35 U.S.C. 112(f) as at least one electric machine for generating the traction force and the constituent part of a traction power supply system (or else traction electricity supply system) of the transportation vehicle based on applicant’s specification para 0006.) (e.g., two 3s and 7s, Fig. 2, here 3 is electric motor (see abstract) can be used to generate traction force) connected to the voltage source ( path from 3 to 9, Fig. 2) via respective electrical distribution paths ( connection between 3 , 5 to and 9, Fig. 2);
at least one electrical isolating element (This element is interpreted under 35 U.S.C. 112(f) as contactors and/or electromagnetic relays, Semiconductor elements such as, IGBTs or MOSFETs). Pyrotechnic isolating elements (pyrofuses) based on applicant’s specification para [0026])( e.g., 5  breaker contact in each path, Fig. 2) in each of the electrical distribution paths for selective isolation of the respective  electrical drive unit and the respective electrical distribution path from the voltage source ([0018],[0019]); and a control device ( e.g., 2, Fig. 2) configured to detect in which electrical distribution path and/or in which drive unit a short circuit is present ([0035] control unit 2 able to detect short-circuit of any of the resistors 6 that resistance 6 to locate which has been shorted by the corresponding short circuit, note Fig. 2 includes all the features of Fig. 1 and additional feature described in [0036] –[0040], therefore [0035] also described the content of Fig. 2 ) based on detection of current flow between the at least two electrical distribution paths  ( see [0034] measure the resistance through the flowing electricity) ([0034]-[0038] detect the short circuit, [0034] teaches the method to detect the short circuit is to apply a voltage to the circuit 8 and measure flow current, therefore there is a flow of current between the two distribution paths because a voltage applied to circuit 8).
	 Rozman (US20110221404A1)  teaches the traction power supply system is operated in a ready-to-drive state after the short-circuit detection, during the ready-to-drive state, the voltage source ( e.g., 22, Fig. 1) is isolated from only the electrical drive unit  ( 102, Fig. 1) in which the short circuit is detected or in which the distribution path the short circuit is detected ( [0024] in short circuit mode, the switch is fully open and a fault is announced. See Fig. 1, the system has multiple path ( each path has a distribution path ( e.g., 28, Fig. 1) and load ( 102, Fig. 1, which can be motor  ( see [0010]), the detection of short circuit is happened in each power distribution module (see Fig. 2), this also means the vehicle in in ready to drive state because  when one distribution path 28 is detected a short circuit, there is still another power distribution bus without fault  to provide power to the motor, which is match the definition of ready to drive in para 19 of applicant’s specification)
Lemke (DE102012008626A1)teaches electrical precharging of at least one electrical component of the drive unit (abstract or Fig. 2, starting (S2) the precharging operation by closing a circuit through the electrical load (8) by means of a precharge circuit, and [0034] abnormal pre-charge could mean a short circuit), measuring voltages in the electrical distribution paths and determining  a voltage level of an electrical distribution path to determine the electrical distribution path and the electrical drive unit having the short circuit  ([0005][0010] in the translation)
	However, the prior art of records does not teach or suggest to a controller configured to detect in which electrical distribution path and/or in which electrical drive unit a short circuit is present based on detection of current flow between the at least two electrical distribution paths and, in response to the detection of the current flow, electrically precharging at least one electrical drive unit component, measuring voltages in the at least two electrical distribution paths, and determining a voltage level of a corresponding capacitance in the respective electrical distribution path to determine the electrical distribution path and/or the electrical drive unit having the short circuit in combination with other limitations of the claim.
	Regarding to Claims 3-6, 8-11,14-17 and 19-22, they depend on claims 1 or 12 above.
7.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu (US20180138695A1) teaches when the system works normally and all of the current flows through the main current circuit, as shown in FIG. 5(a), wherein the system rational current is I, the capacitor or the superconducting inductor B1 is pre-charged.
Ogasawara (US 20100195417 A1) teaches at the signal transition within the sense amplifier circuit 21 (transition from the standby period to the active period, or, transition from the active period to the standby period), the short-circuit current is caused to flow by the switch elements (shorting transistors Q31 and Q32) between the signal line of the bit line precharge signal BLEQBR which is the first signal line, and the signal line of the shared signal SHRR which is the second signal line, or between the signal line of the bit line precharge signal BLEQBL, and the signal line of the shared signal SHRR, to thereby cause the reallocation of charges to be performed mutually.
Mori (US 20080074939 A1) By this current interrupting circuit, short-circuit current which flows from the precharge potential of the sense amplifier circuit to the shorted area of the bit line and the word line can be suppressed.
Juhl(US 20180186248 A1) teaches that  the connection module includes at least one component selected from the group including an overcurrent protection device, a precharging circuit, and switching elements for breaking or completing a current flow through the busbars between the first connection element and the second connection element, wherein the component is connected to at least one of the busbars.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PINPING SUN/Primary Examiner, Art Unit 2836